Case: 1:21-cv-00374-SJD-KLL Doc #: 5 Filed: 08/17/21 Page: 1 of 1 PAGEID #: 13

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

Robert Nash, : Case Number: 1:21¢v374

Plaintiff, :
V. : Judge Susan J. Dlott

Sheriff Jim O* Neal, et al.,
Defendants.
ORDER

This matter is before the Court pursuant to the Order of General Reference in the United
States District Court for the Southern District of Ohio Western Division to United States
Magistrate Judge Karen L. Litkovitz. Pursuant to such reference, the Magistrate judge reviewed
the pleadings and filed with this Court on July 23, 2021 a Report and Recommendation
(Doc. 4). No objections have been filed and the time for filing objections expired August 6,

2021.
The Court has reviewed the comprehensive findings of the Magistrate Judge and

considered de novo all of the filings in this matter. Upon consideration of the foregoing, the
Court does determine that such Recommendation should be adopted.

Accordingly, the mandamus petition is DISMISSED with prejudice. The Court
certifies pursuant to 28 U.S.C. § 1915(a) that an appeal of any Order adopting the Report and

Recommendation would not be taken in good faith.

IT IS SO ORDERED.

    

Susan J. Dlott
United States District Judge
